Title: To Thomas Jefferson from Henry Dearborn, 4 March 1806
From: Dearborn, Henry
To: Jefferson, Thomas


                        
                            
                                on or before 4 Mch. 1806
                            
                        
                        Survey; 20 Townships of six miles square each, lay out one half of each Township into 100. acre lots, say
                            115 lots, in each Township—and in 20 Townships 2300 lots, of which, probably 2000 would be fit for settling.—give one lot
                            to each able bodied white man of not more than thirty years of age, who shall within a reasonable time actually become a
                            settler and shall continue to reside on said lot for   years, death excepted. each of such settlers to be transported from
                            Pittsburg or other places on the western waters to some place on red river, at the public expence, with necessary
                            provisions for the passage, and to be furnished with a musquet & cartridge box each,—any person duly authorized, who
                            shall ingage & forward 50 such settlers to be intitled to 200 acres of land on his becoming an actual settler as above,
                            so in proportion for a very greater number. settlers of each Township to be organized into Militia Corps, and as a
                            concideration for what they receive, to meet 8 days in each year for seven years, for the purpose of Military exercise,
                            and to be at all times ready like other Militia to take the field in cases of emergincy,— each Township to have a small
                            magazine, of powder, balls, flints & camp kittles furnished by the
                            U.S.
                        A simmilar settlement might be made on the borders of West Florida, and on the eastern side of the
                            Mississippi between the rivers Illinois & Ouisconsin.—
                        
                            three such settlements would require about 700,000 acres of land,
                            and would probably so inhance the value of the adjoining lands as to remunerate the U.S. for what lands they should so
                            give away.—and would form about 6000 effective Militia, eaqual to at least 3000 regular troops in all cases of emergency.
                        the transportation of these men, including provisions would probably amount to from ten to 15 dollars each—Say at 12 dollars each would amount to $72000, for 6000 men.
                        one Regiment of regular Troops would cost annually very little short of $200,000,—
                        the expences of 2000 settlers in the District of Orlians, exclusive of the land would cost the public probably not more than $30,000—
                    